
	
		II
		111th CONGRESS
		1st Session
		S. 1223
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. Johanns (for
			 himself, Mr. Enzi,
			 Mr. Brownback, Mr. Bond, Mr.
			 Chambliss, Mr. Roberts,
			 Mr. Risch, Mr.
			 Barrasso, Mr. Thune,
			 Mr. Cornyn, Mr.
			 Graham, Mr. McCain,
			 Mr. Crapo, Mr.
			 Inhofe, Mr. Ensign,
			 Mr. Kyl, Mr.
			 Bunning, Mr. Vitter,
			 Mrs. Hutchison, Mr. Wicker, Mr.
			 Coburn, Mr. Hatch,
			 Mr. Isakson, Mr. Martinez, Mr.
			 Grassley, Mr. Bennett, and
			 Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require prior Congressional approval of emergency
		  funding resulting in Government ownership of private entities.
	
	
		1.Short titleThis Act may be cited as the
			 Free Enterprise Act of
			 2009.
		2.Congressional
			 approval of certain TARP expendituresNotwithstanding any other provision of law,
			 including any provision of the Emergency Economic Stabilization Act of 2008, on
			 and after May 29, 2009, no funds may be disbursed or otherwise obligated under
			 that Act to any entity, if such disbursement would result in the Federal
			 Government acquiring any ownership of the common or preferred stock of the
			 entity receiving such funds, unless the Congress first approves of such
			 disbursement or obligation.
		
